Citation Nr: 0945405	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a foramen magnum 
meningioma (brain tumor), claimed as due to Agent Orange 
exposure.

2.  Entitlement to service connection for residuals of a left 
arm/shoulder disability, other than service-connected 
residuals of a nondisplaced fracture of the left humeral 
metaphysis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision in which, inter 
alia, the RO denied the Veteran's claims for service 
connection for a brain tumor due to Agent Orange exposure, a 
left arm/shoulder disability, as well as a claim for a TDIU.  
The Veteran filed a notice of disagreement (NOD) in October 
2002, and the RO issued a statement of the case (SOC) in 
April 2003.  The Veteran filed a substantive appeal (VA Form 
9, Appeal to Board of Veterans' Appeals) later in April 2003.

In October 2004, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 

In February 2005, the Board remanded the claims to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested action, the RO continued the denial of the claims 
(as reflected in a September 2008 supplemental SOC (SSOC), 
and returned the matters to the Board for further appellate 
consideration.  

During the course of this appeal, the Veteran was initially 
represented by Veterans of Foreign Wars of the United States 
(VFW), and then by Richard P. Cohen, a private attorney.  In 
March 2009, Mr. Cohen filed a motion to withdraw as counsel 
for the Veteran, which was granted by the undersigned later 
that month.  In April 2009, the Veteran appointed Michael 
Miskowiec, another private attorney, as his representative 
(as reflected in Appointment of Individual as Claimant's 
Representative, VA Form 21-22a).  The Board recognizes the 
change in representation.

In August 2009, after the Veteran's motion for an extension 
of time to submit additional evidence was granted, the Board 
received additional medical evidence, along with a signed 
waiver of his right to have this evidence initially 
considered by the RO.  This evidence is accepted for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to Agent 
Orange during service, foramen magnum meningioma is not among 
the disabilities recognized by VA as etiologically related to 
Agent Orange exposure.

3.  Foramen magnum meningioma was not shown in service or for 
many years thereafter, and the most persuasive, competent 
medical evidence and opinion is against a medical 
relationship, or nexus, between the later diagnosed 
disability and service, to include any Agent Orange exposure 
therein.

4.  The Veteran is service-connected for residuals of a non-
displaced fracture of the left humeral metaphysis, which 
consist of limitation of motion with pain in the left 
shoulder; he has additional pain in his left shoulder and arm 
associated with a cervical spine disability, however, this 
disability was not shown in service or for many years 
thereafter, and there is no competent, persuasive evidence 
establishing a medical nexus between this disability or any 
other left arm/shoulder disability and service.

5.  The percentage rating for the Veteran's service-connected 
disabilities do not meet the minimum percentage requirements 
for an award of a TDIU, and the service-connected 
disabilities are not shown to prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for foramen magnum 
meningioma, to include as due to Agent Orange exposure, are 
not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for service connection for residuals of a 
left arm/shoulder disability, other than service-connected 
residuals of a nondisplaced fracture of the left humeral 
metaphysis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases (to include involving claims for 
a TDIU), a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the RO sent the appellant a December 2001 
pre-rating letter.  The letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The July 2002 RO rating decision reflects 
the RO's initial adjudication of the claims after issuance of 
the December 2001 letter.

Post rating, a September 2005 letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for a TDIU.  The September 2005 
letter also provided the information pertaining to claims for 
service connection.  After issuance of the September 2005 
letter, and opportunity for the Veteran to respond, the 
September 2008 SSOC reflects readjudication of the claims.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

A February 2009 post-rating letter also provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Neither the Veteran nor his representative 
has indicated that he has additional evidence or information 
to submit or which needs to be obtained.  Hence, the timing 
of this notice-after the last adjudication of the claims-is 
not shown to prejudice the Veteran.  Moreover, because the 
Board's decision herein denies the claims for service 
connection and a TDIU, no disability ratings or effective 
dates are being, or will be, assigned.  Accordingly, there is 
no possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  
 
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA treatment 
records; Social Security Administration (SSA) records; 
treatment records from Keesler Air Force Base and Bethesda 
Naval Medical Center; private medical records and opinions 
from Dr. Coonley, Dr. Heim, Dr. Ezrailson, and Dr. 
Seidensticker; and the report of January 2003, August 2004, 
and March 2006 VA examinations and medical opinions.  
(Parenthetically, the Board notes that although the March 
2006 VA examination was conducted by a physician's assistant 
(P.A.), as discussed below, her report was reviewed by a 
physician; hence, the RO substantially complied with the 
Board's February 2005 remand directives.).  Also of record 
and considered in connection with the appeal are the 
transcript of the October 2004 Board hearing, and the various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

A. Foramen Magnum Meningioma (Brain Tumor)

The Veteran has asserted that his brain tumor was caused by 
Agent Orange exposure in Vietnam.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. 
§ 3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  Thus, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the aforementioned 
conditions.

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically been determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586- 
57589 (1996).

Initially, the Board notes, as indicated below, that private 
treatment records reflect that the Veteran began having 
headaches in 1991 and was diagnosed with a benign brain tumor 
in 1999.  He underwent surgery to remove the brain tumor in 
November 1999.  

The Veteran's service records document service in Vietnam as 
reflected by the Veteran's receipt of the Vietnam Service 
Medal, in addition to documents reflecting service in the 
Republic of South Vietnam.  Thus, the Veteran is presumed to 
have been exposed to herbicides, to include Agent Orange.  
See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, foramen magnum meningioma is 
not among the disabilities recognized by VA as associated 
with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Hence, 
presumptive service connection for this disability, based on 
the Veteran's presumed herbicide exposure, is not warranted.

Notwithstanding the presumption, service connection for a 
disability claimed as due to herbicide exposure may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 
3.303. However, after a full review of the record, including 
the medical evidence and statements made by and on the 
Veteran's behalf, the Board finds that the most persuasive, 
competent medical evidence and opinion of record does not 
support a finding that there exists a medical relationship 
between the Veteran's brain tumor and any presumed herbicide 
exposure in service, or other incident therein.

The Veteran's STRs are unremarkable for any complaints, 
findings, or diagnoses of a meningioma or of any precursor 
during service.  An August 1991 record from Keesler Air Force 
Base reflects that the Veteran had chronic headaches with an 
unknown etiology.  In April 1993, a neurologist diagnosed 
cluster migraines.  In November 2009, a magnetic resonance 
imagining (MRI) showed foramen magnum meningioma and the 
Veteran was admitted for a tumor embolization.  Post-surgery, 
the Veteran complained of chronic pain in his head, neck, and 
arms.  He also complained of left-sided headaches.  

The report of an August 2004 VA examination reflects that the 
Veteran said that he first began having symptoms of the brain 
tumor in 1995.  He said that he had reduced fine motor 
coordination and had difficulty working as a court reporter.  
He said he then began experiencing pain in his arms and 
shoulders, which led to an MRI diagnosing the brain tumor.  

Dr. Coonley, the Veteran's private oncologist, has provided 
several medical opinions regarding the etiology of the brain 
tumor.  In September 2002, he opined that, "[s]ince [A]agent 
[O]range is known to increase risk of several types of 
malignancy, it is certainly possible that it increased the 
[Veteran's] risk of developing meningioma or played a 
causative a (sic) role."  In February 2006, Dr. Coonley 
stated that given the Veteran's heavy exposure to Agent 
Orange and the development of a somewhat uncommon 
intracranial malignancy, that "it is likely that Agent 
Orange played a causative role in development of the 
[Veteran's] meningoma (sic)."  In August 2007, Dr. Coonley 
opined that "it is more likely than not that Agent Orange 
exposure caused [the Veteran's] meningioma."

In September 2002, Dr. Heim, a private neurologist, stated 
that he was not aware of any scientific studies linking 
meningioma formation to Agent Orange exposure.  He cited a 
prior Board decision as precedent for a possible nexus.  
Ultimately, he opined that while it could not be proved that 
Agent Orange caused the tumor, it could not be proved that it 
did not.  

In September 2003, Dr. Ezrailson, a biochemist, offered an 
opinion on behalf of the Veteran.  Dr. Ezrailson stated that 
the incidence of cancer has been linked to exposure to Agent 
Orange.  In this regard, he cited several studies showing 
that tetrachlorodibenzo-p-dioxin (TCDD) (the dioxin in Agent 
Orange) is a carcinogen and causes malignant neoplasms.  
Based on these findings, Dr. Ezrailson opined that exposure 
to Agent Orange "promoted the brain tumor with a high degree 
of scientific certainty."  He further noted that TCDD has 
been shown to result in soft tissue cancer in various organs.  

In March 2006, after reviewing the claims file and various 
medical opinions, a VA examiner provided a medical opinion.  
The VA examiner reviewed the medical literature and cited a 
study from the National Cancer Institute, which noted that 
meningiomas are usually benign and grow slowly.  The study 
found that few specific risk factors have been convincingly 
linked to brain tumors except for people receiving 
radiotherapy and people with certain rare genetic disorders.  
Another study, from the National Academy of Sciences, noted 
that the only well-established risk factor for brain tumors 
is exposure to high doses of ionizing radiation and that the 
causes of most cancers of the brain and nervous system are 
not known.  The study concluded that there was limited or 
suggestive evidence of no association between exposure to the 
dioxins in Agent Orange and brain cancer.  The VA examiner 
stated that there were no scientific studies to support the 
conclusions reached by Dr. Coonley and Dr. Ezrailson.  She 
pointed out that Dr. Heim (the Veteran's own neurologist) 
admitted that there is no literature to support the Veteran's 
claim.  Ultimately, the VA examiner opined that "the 
meningioma was not caused by or a result of Agent Orange 
exposure based on the available medical literature and 
scientific research."  

In August 2009, the Veteran submitted a letter from Dr. 
Gessner, a private orthopedic surgeon.  Dr. Gessner 
reiterated the opinions of Drs. Coonley, Heim, and Ezrailson 
and concluded that Agent Orange was the etiology of the 
Veteran's brain tumor.  Dr. Gessner based his opinion on the 
fact that the Veteran was exposed to Agent Orange during 
military service and on the opinions of the above-mentioned 
doctors.

Considering the above-noted evidence, the Board notes, 
initially, that because the Veteran's brain tumor was not 
medically shown to have manifested to a compensable degree 
within the first post service year, there is no rebuttable 
presumption of service incurrence afforded to certain chronic 
diseases, to include organic diseases of the nervous system.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  The Board also points out that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board further notes that the record presents no other 
basis for a grant of service connection in this case.  As 
noted by Dr. Heim, the Veteran has argued his claim for 
service connection for a brain tumor due to Agent Orange 
exposure is similar to a prior Board decision in which 
benefits were granted based on a service member developing an 
intracranial meningioma subsequent to exposure of Agent 
Orange.  It is noted that prior Board decisions do not 
constitute binding precedent.  See 38 U.S.C.A. § 7104 (West 
2002).  And contrary to that prior decision, in this 
particular case, the Board finds that the most persuasive, 
competent medical opinion evidence weighs against the claim.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the VA examiner's opinion is especially probative 
because it is based on a review of the entire claims file, 
including medical opinions provided by Drs. Coonley, 
Ezrailson, and Heim.  The VA examiner's opinion is also more 
probative because it is based on a review of the medical 
literature and the reports from several studies which found 
no evidence of a link between Agent Orange exposure and brain 
tumors.  The lack of scientific evidence of a relationship 
between Agent Orange and meningiomas was also confirmed by 
Dr. Heim.  While Dr. Ezrailson cited several studies showing 
that Agent Orange is generally considered a carcinogen, he 
did not cite any studies showing a specific link between 
Agent Orange exposure and meningiomas. While the private 
physicians generally provided opinions suggesting a causal 
link between Agent Orange and the Veteran's meningioma, they 
provided no scientific studies or literature supporting this 
conclusion. 

The Board also notes that although the March 2006 VA 
examination was conducted by a P.A., her report was reviewed 
with Dr. Devabhaktuni, the Chief of Primary Care at the 
Clarksburg VA Medical Center.  Since her findings were 
reviewed by a physician, the probative value of the opinion 
is not diminished by the fact that the examination was not 
actually conducted by a physician.  As mentioned, the VA 
examiner's opinion is especially probative because she 
reviewed the entire claims file and provided a detailed 
rationale for her opinion, which was also well-supported by 
underlying medical research.  

In light of the above, the Board finds that that weight of 
the competent, probative evidence supports a finding that the 
Veteran's foramen magnum meningioma is not related to 
service, to particularly include Agent Orange exposure 
therein.  

B.  Residuals of a Left Arm/Shoulder Disability, Other Than 
Service-Connected Residuals of a Nondisplaced Fracture 
of the Left Humeral Metaphysis

The Veteran's STRs reflect that, in October 1970, he 
sustained a nondisplaced fracture of the left humeral 
metaphysis while playing football.  Neurovascular examination 
was intact.  The arm was immobilized in a sling and he was 
discharged to duty.  There are no records of any other 
injuries to the left arm/shoulder.  In July 1972, a sebaceous 
cyst on the left axilla (armpit) was noted.  On his June 1975 
retirement examination, his upper extremities were normal.  
Later that month, the sebaceous cyst was removed without 
complication.  

A June 1987 private medical record from Dr. Seidensticker 
reflects that the Veteran underwent left shoulder surgery, 
including acromioplasty, the repair of a rotator cuff tear, 
and excision of a calcific deposit.  

A May 1999 X-ray of the bilateral shoulders revealed soft 
tissue calcifications adjacent to each humeral head.  The 
largest calcification was adjacent to the right humeral head.  
The impression was calcific tendonitis and/or hydroxyapatite 
deposition disease.  Clinical correlation was advised.  

SSA records reflect that the Veteran complained of chronic 
left-sided neck pain and paresthesias.  A June 2000 MRI 
revealed cervical spondylosis and significant neural 
foraminal stenosis.  The report of a July 2000 examination by 
Dr. Paroda for purposes of disability determination reflects 
that the Veteran said that he had no significant problems 
with his neck and that he only had occasional discomfort 
going down into his shoulders.  On physical examination, 
range of motion of his extremities was normal without any 
restrictions.  It is noted that the Veteran disagreed with 
the findings in Dr. Paroda's report, stating that he had 
limited motion in his shoulders and pain in his neck, head, 
shoulders, cervical spine and lumbar spine. 

A February 2001 VA treatment record reflects that, on 
physical examination, there was no obvious muscle wasting in 
the upper extremities, muscle strength was 5/5, and there 
were no focal deficits.  

The report of a January 2003 VA examination for the bones 
reflects that the Veteran complained of constant pain with 
occasional flare-ups during activity.  On physical 
examination, there was limitation of motion of the left 
shoulder and elbow.  An X-ray of the elbow was normal.

The report of an August 2004 VA general medical examination 
reflects that after the Veteran's surgical resection of the 
meningioma in November 1999, he had bilateral upper extremity 
numbness and fleeting lightheaded sensations.  He said that 
he continued to have chronic pain where his body "seems to 
be electrocuted."  He also complained of decreased range of 
motion in his shoulders, pain in his neck, and loss of muscle 
tone in his right arm.  Range of motion of the shoulders was 
limited by pain, bilaterally.  Strength was equal in the 
upper extremities and sensation was intact.  

In sum, the medical evidence reflects that the service-
connected residuals of the nondisplaced fracture of the left 
humeral metaphysis consist of pain and limitation of motion 
of the left shoulder.  He also has reported additional 
problems in his upper extremities related to post-operative 
residuals of the meningioma.  

With regard to the post-operative residuals of the 
meningioma, as discussed above, the medical evidence weighs 
against entitlement to service connection.  Thus, any 
symptoms in the Veteran's upper extremities that are related 
to the meningioma, would not be service connected.  

With regard to the cervical spine disability, the Veteran's 
STRs are unremarkable for complaint, treatment, or diagnoses 
of any cervical spine problems during service.  The medical 
evidence reflects complaints of neck pain beginning in the 
late 1990s and there is no medical evidence or opinion even 
suggesting that this disability was incurred in or is 
otherwise related to service.  

C.  Both Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran, as well as those advanced 
by his representative, on his behalf.  However, to whatever 
extent these assertions are being offered to establish 
current disability, or a nexus between a current disability 
and service, such evidence must fail.  Matters of diagnosis 
and etiology of disabilities such as those involved here are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither 
the Veteran nor his representative is shown to be other than 
a layperson without appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on the medical matters upon which these 
claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for a foramen magnum meningioma, to include as due 
to Agent Orange exposure, and for residuals of a left 
arm/shoulder disability, other than service-connected 
residuals of a nondisplaced fracture of the left humeral 
metaphysis, must be denied.  In arriving at the decision to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as either no 
competent, probative evidence supports the claim or the most 
persuasive, competent evidence weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

III. TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In exceptional 
circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran has been granted service connection 
for residuals of a nondisplaced fracture of the left humeral 
metaphysis (rated as 20 percent disabling), tinnitus (rated 
as 10 percent disabling), residuals of a fracture of the left 
little finger (rating as 0 percent disabling), bilateral 
hearing loss (rated as 0 percent disabling), residuals of a 
fracture of he right middle finger (rated as 0 percent 
disabling); the combined rating is 30 percent.  Hence, the 
Veteran does not meet the objective, minimum percentage 
requirements, set forth in 38 C.F.R. § 4.16(a), for 
consideration of a TDIU, as none of the Veteran's service-
connected disabilities are above 20 percent and the combined 
rating is 30 percent.  

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the Veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  Consideration may be given to 
the Veteran's education, special training, and previous work 
experience, but not to his age or to impairment due to 
nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

Considering the pertinent evidence in light of the above, the 
Board finds that a TDIU is not warranted.

The Veteran's SSA records reflect that he was found disabled 
with a primary diagnosis of brain stem meningioma and a 
secondary diagnosis of cervical degenerative arthritis, 
effective October 1999.  In a July 2001 letter, Dr. Snead, an 
orthopedic surgeon, said that the Veteran's major complaint 
was pain in his posterior neck going out the top of both 
shoulders and down both arms.  There were no complaints of 
numbness.  Dr. Snead said the symptoms began when the Veteran 
was working as a court reporter and that he had difficulty 
working with his arms away from his body.  An MRI found 
cervical spine disease and foramen magnum meningioma.  Dr. 
Snead said that the Veteran had significant cervical 
degenerative arthritis and spondylosis with significant loss 
of cervical spine range of motion.  As a result of these 
problems, Dr. Snead opined that the Veteran could no longer 
work as a court reporter and was disabled for any kind of 
gainful employment.  

While the record does show that the Veteran has not been 
unemployed since October 1999, there simply is no competent 
evidence or opinion that the Veteran is unemployable due his 
to service-connected disabilities.  Thus, the Board must 
conclude that the criteria for invoking the procedures of 38 
C.F.R. 4.16(b), for assignment of a TDIU, on an extra-
schedular basis, are not met.  

As a final point, in addition to the objective evidence, the 
Board has considered the Veteran's assertions, as well as 
those advanced on his behalf, in this appeal.  However, 
neither he nor his representative is shown to possess any 
particular medical or vocational training or expertise to 
competently render a persuasive opinion on the matter upon 
which this claim turns.  See, e.g., Bostain, 11 Vet. App. at 
127; Routen.  Hence, the Veteran cannot support this claim on 
the basis of lay assertions, alone.

Under these circumstances, the claim for a TDIU must be 
denied.  In reaching the conclusion to deny this claim, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as no competent, persuasive evidence supports the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for a foramen magnum meningioma, to 
include as due to Agent Orange exposure, is denied.

Service connection for residuals of a left arm/shoulder 
disability, other than service connected residuals of a 
nondisplaced fracture of the left humeral metaphysis, is 
denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


